DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PCT/CN2018/102811.  For simplicity, the Examiner will refer to English Language Equivalent document USP Publication 2020/0149906 (Tu et al).

Regarding claims 1 and 12, Tu teaches a method, and a device, for path planning for an autonomous or semi-autonomous vehicle, the method comprising: obtaining a drivable area of a surrounding environment of the vehicle; (Tu [0082] “obtaining environment perception information and vehicle positioning and navigation information, where the environment perception information includes obstacle information, roadside information and lane line information, the vehicle positioning and navigation information includes vehicle pose and target route”.) generating a path within the drivable area for a time step t based on a predefined set of characteristics for the path, and a predefined set of constraints, wherein the predefined set of constraints comprise at least one constraint based on a current pose of the vehicle. (Tu [0083] “generating sub-paths according to the environment perception information and the vehicle positioning and navigation, to obtain candidate sub-paths that meet vehicle constraints”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over PCT/CN2018/102811 in view of Zhang (US 10996679).
For simplicity, the Examiner will refer to English Language Equivalent document USP 2020/0149906 (Tu et al)

Regarding claim 2, Tu teaches the method according to claim 1, but does not specifically teach wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path; computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics; solving an optimization problem based on the computed cost function and the computed predefined set of constraints; forming the path based on the solved optimization problem.

However Zhang discloses a method wherein the step of generating a path generating a path within the drivable area for the time step t comprises: computing a cost function, wherein the cost function is a mathematical representation of the predefined set of characteristics for the path; (Zhang [ See Col. 2, line 67-Col.3 line 3 that describes the cost function]) computing the predefined set of constraints, wherein the predefined set of constraints further comprise at least one constraint based on a boundary of the drivable area and at least one constraint based on vehicle characteristics; (Zhang [See Col. 2, lines 37-45 that describes the possible constraints) solving an optimization problem based on the computed cost function and the computed predefined set of constraints; (Zhang [See Col. 3, lines 5-7]) forming the path based on the solved optimization problem. (Zhang [See Col5, lines 42-49])

It would have been obvious for one of ordinary skill in the art to modify the path planning method as taught in Tu with the learnings of Zhang to achieve an optimized path generation with the efficiency as a focus point.

Regarding claim 5, Tu as modified by Zhang teaches the method according to claim 1, wherein the vehicle has a longitudinal axis intersecting a predefined center point of the vehicle, and wherein the at least one constraint based on the current pose of the vehicle comprises two lateral boundaries extending in parallel with the longitudinal axis of the vehicle at a first predefined lateral distance from the longitudinal axis. (Tu [0143] “See Fig 4, in the process of the collision detection, the vehicle outline is simplified as a rectangle, and specific collision detection parameters mainly include three parameters: vehicle length, vehicle width, and rear suspension length h0. In order to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle, he present application also performs a certain expansion swell of the vehicle's outline parameters during the collision detection to ensure that there is a certain safety distance between the real vehicle and the obstacle. Therefore, in the present application, the vehicle outline is represented by 

Regarding claim 6, Tu as modified by Zhang teaches the method according to claim 5, wherein an area between the two lateral boundaries define an allowable area within which at least a portion of the path for time step t is allowed to be formed. (Zhang [See Col. 7, lines 66 – Col. 8, line 3])

Regarding claim 7, Tu as modified by Zhang teaches the method according to claim 6, further comprising: if the portion of the path for time step t cannot be formed within the allowable area between the two lateral boundaries, increasing the first predefined distance until the portion of the path can be formed within the allowable area. (Zhang [See Col. 8, lines 30-49 that describe the path planning phase])

Regarding claim 8, Tu as modified by Zhang teaches the method according to claim 5, wherein the two lateral boundaries have a longitudinal extension within a second predefined distance from at least one outer edge of the vehicle. (Tu [0143] “In order to drive the vehicle safely on a planned path, a certain distance must be maintained between the outer contour of the vehicle and the obstacle”.)

Regarding claim 9, Tu as modified by Zhang teaches the method according to claim 1, wherein the predefined set of characteristics comprise at least one of a path smoothness level, a distance to lane center, and a length of the path. (Tu [0161] “In the process of automatic driving, the path should be as smooth as possible under the premise of ensuring safety with no collision. Therefore, in order to ensure the transition between the two adjacent sub-paths is smoother, the present application adds a limit on the curvature change of the two adjacent sub-paths in the evaluation function, which ensures 

Regarding claim 10, Tu as modified by Zhang teaches the method according to claim 1, wherein the predefined set of constraints further comprise at least one of a minimum turning radius of the vehicle, a length of the vehicle, a width of the vehicle, a height of the vehicle, a ground clearance of the vehicle, and at least one drivable area boundary. (Tu [0143] “In the present application, in the process of the collision detection, the vehicle outline is simplified as a rectangle, and specific collision detection parameters mainly include three parameters: vehicle length len, vehicle width width, and rear suspension length h0”.)

Regarding claim 11, Tu as modified by Zhang teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method according to claim 1. (Zhang, See Col. 18, lines 6-12)

Regarding claims 13-15, the claims are directed toward a control device that is configured to the method as claimed in claims 2, 5-6. The cited portions of Tu as modified by Zhang, used in rejection of claims 2, 5-6 disclose the methods as performed by the claimed control device recited in claims 13-15. Therefore claims 13-15 are rejected under the same rational as claims 2, 5-6.

a vehicle comprising: a perception system (Zhang, see fig 1, item 110 that depicts a perception and planning system) comprising at least one sensor for monitoring a surrounding environment of the vehicle (Zhang, see fig 2, item 115 that depicts a sensor system) ; a control device according to claim 12. (Zhang, see fig 3B, item 306, Zhang, See Col. 3, lines 58-61)

Allowable subject matter

Claims 3 & 4 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 3, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing a cost function comprises: computing a cost function matrix Q and cost function vector c; forming an augmented cost function matrix Qa and augmented cost function vector ca.

With regard to claim 4, the prior art does not teach or suggest, in addition to the other limitations, further comprising: wherein the step of computing the predefined set of constraints comprises: computing a constraints matrix A and a constraints vector b; deriving the least one constraint based on the current pose of the vehicle; forming an augmented constraints matrix Aa and augmented constraints vector ba.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward path planning for autonomous and semi-autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661               


/RUSSELL FREJD/Primary Examiner, Art Unit 3661